Case 3:19-cv-18686-MAS-TJB Document 104 Filed 05/06/21 Page 1 of 5 PagelD: 1611

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BRISTOL-MYERS SQUIBB COMPANY,

Plaintiff,
Civil Action No. 19-18686 (MAS) (TJB)

v.
DR. REDDY’S LABORATORIES, LTD.,

and DR. REDDY’S LABORATIORIES, MEMORANDUM OPINION
INC.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiff Bristol-Myers Squibb Co.’s (“Plaintiff”)
Letter Motion to Strike Defendants Dr. Reddy’s Laboratories, Ltd., and Dr. Reddy’s Laboratories,
Inc.’s (collectively, ‘“Defendants”) proposed claim construction including the word
“characteristic.” (ECF No. 80.) Defendants filed correspondence opposing the Letter Motion (ECF
No. 81), and Plaintiff replied (ECF No. 85). The Court has carefully considered the parties’
submissions and heard oral argument on April 13, 2021. (ECF No. 102.) For the reasons set forth
below, Plaintiff's Motion to Strike is granted.
I. BACKGROUND

As the parties are well versed in the facts underlying this matter, the Court will address
only those facts relevant to the motion currently pending before this Court. This matter pertains to
Defendants’ assertion of an altered claim construction in their responsive Markman brief. On

March 10, 2020, the parties exchanged preliminary claim constructions for terms of U.S. Patent
Case 3:19-cv-18686-MAS-TJB Document 104 Filed 05/06/21. Page 2 of 5 PagelD: 1612

No. 7,491,725 ("725 Patent”), U.S. Patent No. 8,680,103 (“’103 Patent”), and U.S. Patent No.
8,242,270 (“’270 Patent”) (collectively, “Patents”). The parties seek construction of two terms
found in these Patents. Relevant to the present dispute are the Parties’ constructions of the term
“an x-ray powder diffraction pattern . .. comprising four or more 26 values selected from the group
consisting of[.]"

On July 30, 2020, the parties filed their opening Adarkman briefs containing their original
claim construction proposals and arguments. (ECF Nos. 58, 59.) In their opening brief, Defendants
asserted the following claim construction: “an x-ray powder diffraction pattern comprising four or
more of the claimed 26 values and having no additional 26 values not identified in the claim.”
(Defs.’ Opening Br. 10, ECF No. 59.) On October 5, 2020, the parties filed their responsive
Markman briefs. (ECF Nos. 73, 74.) Defendants, in their responsive brief, asserted a different
claim construction, adding the word “characteristic.” (Defs.’ Responsive Br. 2, ECF No. 73.) The
newly proposed claim construction reads: “an x-ray power diffraction pattern comprising four or
more of the claimed 20 values and having no additional characteristic 28 values not identified in
the claim[.]” (/d@. (emphasis in original).) Plaintiff subsequently filed a Letter Motion to Strike
Defendants’ newly proposed claim construction.

Il. LOCAL PATENT RULES

This Court has established its own Local Patent Rules which serve “[to] provide all parties
with adequate notice and information with which to litigate their cases, not to create supposed
loopholes” for the parties to take advantage of. Source Search Tech, LLC v. Kayak Software Co.,
No. 11-3388, 2014 WL 46769, at *3 (D.N.J. Jan. 6, 2014) (internal quotation marks omitted)
(quoting Comput. Acceleration Corp. v. Microsoft Corp., 503 F. Supp. 2d 819, 822 (E.D. Tex.

2007)). These Local Patent Rules “require parties to crystallize their theories of the case early in
Case 3:19-cv-18686-MAS-TJB Document 104 Filed 05/06/21 Page 3 of 5 PagelD: 1613

litigation so as to prevent the ‘shifting sands’ approach to claim construction.” Keranos, LLC v.
Silicon Storage Tech., Inc., 797 F.3d 1025, 1035 (Fed. Cir. 2015) (internal quotation marks
omitted) (quoting O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1364 (Fed.
Cir. 2006)). They further help to “ensure [that} litigants put all their cards on the table up front[.]”
Otsuka Pharm. Co, v. Torrent Pharm. Ltd., 133 F. Supp. 3d 721, 728 (D.N.J. 2015) (internal
quotation marks and citations omitted). Importantly, this Court has discretion to enforce these
Local Patent Rules, as necessary. See Howmedica Osteonics Corp. v. Depuy Orthopaedics, Inc.,
No. 11-6498, 2014 WL 6675923, at *5 (D.N.J. Nov. 24, 2014).

Local Patent Rule 4 governs claim construction proceedings in this Court. See L. Pat. R. 4.
In relevant part, the Local Patent Rules require the parties to exchange lists of claim terms to be
construed by the Court and “[nJot later than 21 days after [that] exchange of the lists... , the
parties {must] simultaneously exchange preliminary proposed constructions of each term
identified[.]” L. Pat. R. 4.1(a), 4.2(a). Then, “(nJot later than 30 days after the exchange of
‘Preliminary Claim Constructions’ .. . , the parties shall . . . file a Joint Claim Construction and
Prehearing Statement” which outlines the details of the parties’ constructions, including identified
agreements and remaining disagreements on claim constructions. L. Pat. R. 4.3(a)}-(e). Within 45
days from the filing of that joint statement, “the parties shail contemporaneously file and serve
their opening Markman briefs” and “(njot later than 60 days after the filing of the Opening
Markman Submissions, the parties shall contemporaneously file and serve responding Markman
briefs[.]” L. Pat. R. 4.5(a)}-{c). The Rules, however, do not provide an explicit opportunity for

parties to change their proposed claim constructions. See L. Pat. R. 4.1-4.6.
Case 3:19-cv-18686-MAS-TJB Document 104 Filed 05/06/21 Page 4 of 5 PagelD: 1614

II. DISCUSSION

Here, Defendants have attempted to circumvent these established Local Patent Rules by
proposing a new claim construction in their responsive Markman brief. That responsive brief was
filed “four months after the Joint Claim Construction Statement was submitted . . . , [and] more
than two months after opening briefs were submitted[.]” (Oct. 9, 2020 Letter *1, ECF No. 80.)!

In their oral argument and correspondence opposing Plaintiff's Motion, Defendants argued
that they “added the word ‘characteristic’ as a clarification, . . . [not] as a change[.]” (Hr’g Tr.
12:24-25.} They stated that “[their] argument has always been about characteristic peaks and how
the peaks that are recited in the claim are used to characterize the claimed polymorph.” (/d. at
13:7+10.) In the alternative, Defendants argued that “even if [their] responsive brief did .. . offer
a (different construction than they were originally] proposing, [they] think that what [Plaintiff] is
seeking as a remedy here is drastic and should be denied.” (/d. at 14:9-12.) This Court disagrees.

Defendants’ action is precisely what the Local Patent Rules were designed to prevent. “The
Local Patent Rules are designed so that both sides exchange proposed claim constructions before
filing the opening Markman briefs. The Local Patent Rules encourage early disclosures and
exchanges of information so that both sides are as informed as possible when filing the opening
Markman briefs.” Janssen Prods., L.P. v. Lupin Ltd., No. 10-5954, 2013 WL 3772655, at *5
(D.N.J. July 16, 2013). Not only did Defendants attempt to propose a new claim construction after
their opening Markman brief, but they also waited until their responsive brief to do so. Allowing
Defendants to ignore the Local Patent Rules and rely on this new construction moving forward
would unfairly prejudice Plaintiff. As Plaintiff's counsel explained during the oral argument, the

parties “had multiple meet and confers[, they] had opening briefs(, Plaintiff] even submitted an

 

‘Page numbers preceded by an asterisk refer to the page number on the ECF header.
4
Case 3:19-cv-18686-MAS-TJB Document 104 Filed 05/06/21 Page 5 of 5 PagelD: 1615

expert declaration[, Plaintiff's] expert was deposed{, aJnd there were five months during which
[Defendants] could have [communicated a change in their claim construction position].” (Hr’g Tr.
6:8-12, ECF No. 103.) Instead, as Plaintiff notes, Defendants “inserted [the word “characteristic]
and [their] new argument only in their responsive brief[] knowing that [Plaintiff] would have no
opportunity to evaluate it and to respond.”? (/d. at 6:15-17.) Here, based on its consideration of
the pleadings and record in the present case, the Court does not find Defendants’ arguments
regarding their untimely, reply-brief change persuasive. The Court, accordingly, will not allow
such conduct to occur.

The Court, therefore, need not reach the substance of Defendants’ arguments in support of
the newly proposed construction. Rather, this Court finds that Defendants cannot prevail on
procedural grounds.

IV. CONCLUSION

Accordingly, Plaintiff's Motion to Strike Defendants’ proposed claim construction
including the term “characteristic” is granted, Defendants are precluded from arguing for such a
construction moving forward in this matter. The Court will issue an Order consistent with this
decision.

s/ Michael A. Shipp
MICHAEL A. SHIPP

UNITED STATES DISTRICT JUDGE

 

? Defendants argued that Plaintiff could file a five-page reply brief. (Defs.’ Oct. 23, 2020 Ltr. #3,
ECF No. 81.) Plaintiff argued that a reply submission would be insufficient to cure the prejudice
to BMS but requested a “full and fair opportunity to respond to [the] late-injected new
construction” should the Court allow the new construction. (P1.’s Oct. 14, 2020 Ltr. *3 n.3, ECF
No. 80.) The Court does not find good cause to allow the new construction. Under the facts
presented here, to allow a new claim construction presented for the first time in a responsive brief
without a demonstration of good cause would violate both the letter and the spirit of the Local
Patent Rules.
